Citation Nr: 1007986	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  05-24 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy 
from September 1963 to October 1967.  He died in September 
2001.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island (the RO) which denied the appellant's claim of 
entitlement to DIC benefits pursuant to 38 U.S.C. § 1151.  

In July 2007, the appellant testified at a video conference 
hearing before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the claims file.

In February 2004, the Board denied the appellant's separate 
claim of entitlement to service connection for the cause of 
the Veteran's death.  The Board's decision is final.  See 38 
C.F.R. § 20.1100. 

In December 2007, the Board denied the appellant's § 1151 
claim.  The appellant appealed the Board's decision to the 
Court, which in an August 2009 Order, granted the parties' 
Joint Motion, vacating the Board's December 2007 decision and 
remanding the issue of entitlement to DIC benefits pursuant 
to 38 U.S.C. § 1151 for compliance with the terms of the 
Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In an August 2009 Order, the Court granted a Joint Motion in 
which the parties agreed that the issue of entitlement to DIC 
benefits pursuant to 38 U.S.C. § 1151 should be remanded.  
Specifically, the parties agreed that a remand was warranted 
for a new medical opinion because the examiner did not review 
or address the Veteran's complete medical history, and 
treatment, including complaints of back and body pain from 
1998 to 2001, his history of smoking, and treatment for 
service-connected pneumothoraces, spontaneous, recurrent, 
status-post thoracotomy, apical pleurectomy (lung condition).  

In this case, the appellant contends that, during the 
Veteran's treatment from 1998 to 2001, if the VA physicians 
had taken early diagnostic steps and examinations of the 
Veteran's chest, lungs and thoracic spine, including chest x-
rays, thoracic spine x-rays, CAT scans, and MRIs, they would 
have diagnosed and possibly cured and/or prolonged the 
Veteran's life.  The appellant also contends that VA's 
failure to timely treat and diagnose the Veteran's lung 
cancer consequently caused his condition to worsen, 
deteriorate, and progress, and ultimately led to his untimely 
death in September 2001.  

In this regard, the parties to the joint motion note that the 
Veteran was granted service connection for pneumothoraces, 
spontaneous, recurrent, status post thoracotomy and aprical 
pleurectomy in February 1968.  The parties also indicate that 
the Veteran was treated at several VA facilities from June 
1998 through July 2001 for a tick bite (May 1998), and 
multiple joint discomfort (December 1998).  He was diagnosed 
with joint pain with positive lyme and antinuclear antibodies 
titres.  The parties note that the Veteran also sought 
treatment for back, hand, and foot pain.  The Veteran 
reported that he continued to smoke but had decreased his 
cigarette smoking from one package per day to one-half a 
package per day.  The Veteran was diagnosed with polyjoint 
pain of unknown etiology, tobacco dependency, and a history 
of pneumothorax.  In this regard, the parties to the joint 
motion found that that, from 1998 to 2001, VA physicians did 
not order or take x-rays of the Veteran's chest or thoracic 
spine.

In July 2001, the Veteran was noted to have sought treatment 
for a ten week history of back pain.  X-rays of the chest and 
thoracic spine taken in July 2001 showed extensive apical 
pleural thickening and apical scarring and tenting along the 
diaphragm, most likely old pleural reaction at the right lung 
base.  Otherwise, the chest was indicated to be unremarkable.  
Records indicated that the Veteran had a history of tobacco 
use and wheezing.  One month later, the Veteran was admitted 
into the emergency room at the Cape Cod Hospital because he 
was having difficulty ambulating due to back pain and due to 
his legs not functioning properly.  The Veteran also reported 
back pain for approximately 13 to 14 weeks.  An August 2001 
Cape Cod Hospital x-ray revealed a right upper lung tumor, 
and an MRI of the thoracic spine showed multiple lesions of 
almost all of the vertebrae and their bodies.  A tumor was 
also noted to be eroding into the Veteran's T1-T2 area, 
impinging the cord.  The Veteran was given an impression of 
metastatic lung cancer with spinal cord compression, 
symptomatic.  The Veteran died on September [redacted], 2001.  The 
immediate cause of heath was metastatic non-small cell lung 
cancer.  

In June 2004, the parties noted that the RO requested a 
medical opinion regarding the appellant's claim.  The parties 
found that the RO identified only the July 2001 treatment 
records for review by the physician, and informed the 
examiner that the Veteran was seen at the VA Medical Center 
from January 1999 to July 2001 for smoking cessation, back 
pain, and Raynaud's disease.  The parties found that the RO 
limited the review by the physician to the July 2001 
treatment records and did not request an opinion as to 
whether the Veteran's cause of death was based on a failure 
to diagnose and treat the Veteran from 1998 through 2001.  
The parties also found that the Board denied the appellant's 
claim based in part on the September 2004 VA medical opinion 
that determined that the Veteran's death was not due to 
negligence on the part the Hyannis clinic.  In this regard, 
the parties noted that the September 2004 medical examiner 
found that the aprical pleural thickening and scarring noted 
in the initial chest x-ray could have been a chronic finding 
resulting from the Veteran's previous history of bilateral 
recurrent pneumothoraces, and that no mass was noted on the 
July 2001 chest x-ray.

Based on the foregoing, the parties to the joint motion 
agreed that a remand was warranted because the Board relied 
on an inadequate medical opinion in denying the appellant's 
claim.  In this regard, the parties found that the RO's 
instructions incorrectly stated that the Veteran's surviving 
spouse filed her claim regarding treatment and x-rays in July 
2001.  However, the RO did not instruct the examiner to 
render an opinion regarding the alleged failure to diagnose 
and treat the Veteran from 1998 to 2001, which was the basis 
of the appellant's claim.  The parties also agreed that a 
remand was required because the RO did not instruct the 
examiner to render an opinion on the Veteran's complete 
medical history, including his treatment records from 1998 to 
2001, the treatment records of the Veteran's service-
connected lung disability, and the Veteran's history of 
cigarette smoking, as contributing factors.  The parties then 
agreed that another medical examination was required, so that 
the examiner could conduct a complete and thorough review of 
the Veteran's medical history from 1998 to 2001 in 
determining whether the Veteran's death in September 2001 was 
caused by VA's failure to diagnose and treat the Veteran's 
lung cancer.

Based on the foregoing, and consistent with the Court's 
August 2009 Order, the Board finds that this matter must be 
remanded and that, upon remand, the RO should arrange for the 
Veteran's claims folder to be reviewed by the examiner who 
prepared the September 2004 medical opinion (or a suitable 
substitute if this examiner is unavailable), for the purpose 
of preparing an addendum that specifically addresses the 
evidence and arguments set forth in the parties August 2009 
joint motion, as noted above.  Such an examination is 
necessary to adjudicate this claim.  See 38 U.S.C.A § 5103A; 
38 C.F.R. § 3.159(c)(4).  

In this regard, the Board notes that when a Veteran suffers 
additional disability or death as the result of training, 
hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.

For claims filed on or after October 1, 1997, the appellant 
must show that the VA treatment in question resulted in 
additional disability (or death) and that the proximate cause 
of the disability (or death) was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability (or death) was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

The Veteran's physical condition immediately prior to the 
disease or injury upon which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  See 38 C.F.R. § 
3.358(b)(1).  Compensation will not be payable for the 
continuance or natural progress of diseases or injuries for 
which the hospitalization or treatment was authorized.  See 
38 C.F.R. § 3.358(b)(2).

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability if 
the disability or death was not the result of the Veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered 
by the Secretary and the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
Veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b)).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the Veteran's additional disability.  Merely showing that a 
Veteran received care or treatment and that the Veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1)).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2)).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1)).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen. The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. See 3.361(d)(2)).

The Board notes that prior to October 1, 1997, 38 C.F.R. § 
3.358 stated that where it is determined that there is 
additional disability resulting from a disease or injury or 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment, compensation 
will be payable for such additional disability.  38 C.F.R. § 
3.358.

In particular, the regulation, 38 C.F.R. § 3.358(c)(3), 
provided: Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the Veteran, or, in appropriate cases, the Veteran's 
representative.  Necessary consequences are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

Significantly, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.

In a precedent opinion, the VA Office of General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date. See VAOPGCPREC 
40-97.  For claims filed on or after October 1, 1997, the 
claims must be decided under the amended regulations. 

Here, the appellant's claim for benefits under 38 U.S.C.A. § 
1151 was filed after the revisions and, thus, such claim must 
be decided under the post-October 1, 1997, version of 38 
U.S.C.A. § 1151. VAOPGCPREC 40-97.

In addition, the Board notes that during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the appellant was provided with 
partial notice of the type of evidence necessary to 
establish her claim, but was not provided notice with 
respect to a disability rating or effective date.  Upon 
remand therefore, the appellant should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the appellant, among other things, that a 
disability rating and an effective date for the award of 
benefits will be assigned if the claim is allowed, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an 
effective date.  


In addition, in the context of a claim for DIC benefits, 
notice must include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time 
of his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service connected.  VA is not relieved of its obligation to 
provide notice merely because it had in its possession some 
evidence relevant to each element of the appellant's claim.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should send the appellant and 
her  representative, if any, notice that 
contains an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
letter should also comply with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a), C.F.R. § 3.159, and Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

2.  The RO should arrange for the 
Veteran's claims folder to be reviewed by 
the examiner who provided the September 
2004 VA medical opinion (or a suitable 
substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that specifically 
addresses the evidence and arguments set 
forth in the parties August 2009 joint 
motion, as noted more fully  above.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

The examiner should specifically address 
the following: 

a) Based on a review of the claims file, 
is there a 50 percent probability or 
greater that the Veteran's death was due 
to or the result of, or was hastened by 
VA medical treatment, to include a 
failure to diagnose and treat the 
Veteran's metastatic lung cancer from 
1998 to July 2001?   In addition, did any 
failure on the part of VA to timely 
diagnose and properly treat the disease 
or injury proximately cause the 
continuance or natural progress of the 
disease?

b) If so, was the failure to diagnose and 
treat the Veteran's lung cancer prior to 
July 2001 at least as likely as not due 
to carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA?  In this regard, the examiner is 
asked to comment on VA's failure to 
perform x-rays, a CAT scan, an MRI, or 
other diagnostic tests from 1998 to July 
2001, in light of the Veteran's various 
complaints during this time, to include 
multiple joint pain, back, hand, and foot 
pain, tobacco dependency, and history of 
pneumothorax.  

c)  Is there a 50 percent probability or 
greater that the proximate cause of the 
Veteran's death was an event which was 
not reasonably foreseeable by VA medical 
care providers in providing the treatment 
in question based on what a reasonable 
health care provider would have seen?
 
The reviewing physician is advised that 
the "proximate cause" is the action or 
event that directly caused the death, as 
distinguished from a remote contributing 
cause.  The reviewing physician is also 
advised that "carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault" may be 
shown by evidence that VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider.

In rendering an opinion, the examiner is 
specifically requested to review the 
August 2009 joint motion between VA and 
the appellant, and the contentions 
contained therein, and to note in the 
report that this review was conducted.

The conclusions must be based on medical 
findings, which must be reported in 
detail.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

3.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations 
and affords them an appropriate time 
period for response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


